BOUDIN, Chief Judge and LYNCH, Circuit Judge,
concurring in the denial of rehearing en banc.
Properly, the revised panel opinion withdraws its ruling that the appellant waived or forfeited his right to a ruling on his *2conditional new trial motion by failing to renew or argue it after the district judge granted qualified immunity. The panel opinion adheres to its decision overturning the district judge’s belated grant of qualified immunity; at a minimum, we are both doubtful as to the panel majority’s reasoning and result on this issue.
Nevertheless, at this time a new trial, in which all issues can be assessed afresh, appears to us the best solution — taking account of the unfortunate uncertainty about just what the jury decided and the other demands on the en banc court. If the district court grants the motion for a new trial and sets aside the jury verdict, appellant will have an adequate opportunity to defend himself on a fresh record and with proper instructions.